 0In the Matter of RELIANCE MANUFACTURING COMPANY, PLANTATIONPLANTandAMALGAMATED CLOTIIING WORKERS OF AMERICA, C. I. O.Case No. 15-R-1395.-Decided August 3, 1945Mr. Sam Manaccus,of Chicago, Ill., for the Company.Mr. E. W. Witt,of Carrollton, Ga., for the Union.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Clothing Workers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Reliance Manufacturing Company, Plantation Plant,'Montgomery, Alabama, herein called the Company, the National La-bor Relations Board provided for an. appropriate hearing upon duenotice before Lawrence H. Whitlow, Trial Examiner. Said hearingwas held at Montgomery, Alabama, on July 6, 1945. The Companyand the Union appeared and participated.2All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYReliance Manufacturing Company, with principal offices in Chi-cago, Illinois, operates a plant in Montgomery, Alabama, called theiAll formal papers were amended to show the name of the Compar y as appears above.2United Garment Workers of America, A. F. L, was duly served with notice of hearingbut failed to appear63 N. L.' R. B., No. 15.118 RELIANCEMANUFACTURING COMPANY119Plantation Plant, with which we are solely concerned.The Com-pany conducts this operation under the trade name of its wholly ownedsubsidiary, Southland Manufacturing Company.At this plant theCompany manufacturs all types of work shirts, 45 percent of whichis sold directly to the United States Government.During the year1944, raw materials purchased by the Company at its Plantation Plantamounted in value to more than $250,000, of which approximately 90percent was shipped to it from points outside the State of Alabama.During the same period, the total value of finished products manu-factured at this plant was in excess of $350,000, of which approxi-mately 90 percent was shipped to points outside the State of Alabama.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate .3We find that a question affecting commerce°has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with the agreement of the parties andupon the entire record, we find that all production and maintenanceemployees at the Company's Plantation Plant, Montgomery, Alabama,excluding clerical employees, foreladies, foremen, superintendents,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.IThe Field Examiner reported that the Union submitted 222 membership cards, and that,the alleged appropriate unit consists of approximately 250 employees.The Field Examineralso reported that no check was made against a pay roll since the Company did notsubmit one. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Reliance Manu-facturing Company, Plantation Plant, Montgomery,, Alabama, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Fif-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during the said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Amalgamated Clothing Work-ers of America, C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.